Citation Nr: 0916053	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for neuropathy of the upper 
and lower extremities as a result of exposure to chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Providence, Rhode 
Island.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's neuropathy of the upper and lower extremities 
first developed more than 45 years after discharge from 
service and has not been attributed to exposure to chemicals 
in service, or to any other incidence of service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
neuropathy of the upper and lower extremities as a result of 
exposure to chemicals have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Veteran 
was provided the required notice by a January 2007 letter, 
prior to the initial adjudication of his claim by the May 
2007 rating decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veteran Claims (Court) held that 
5103(a) notice requirements apply to all five elements of a 
service connection claim, including generalized notice as to 
the disability rating and the effective date of an award.  
Such notice was provided by the January 2007 VCAA letter.  

With respect to the duty to assist, VA has obtained the 
Veteran's service treatment records and the Veteran's VA 
medical records.  The Veteran has submitted private medical 
records.  In letters from the Veteran dated in June 2007 and 
July 2007 the Veteran stated that he had attempted to obtain 
more of his private medical records but no more such records 
are obtainable.  There is no indication that there exists any 
additional obtainable evidence which has a bearing on the 
issue decided below.

The Board notes that VA regulations provide that VA will 
assist the Veteran by providing a medical examination or 
obtaining a medical opinion based upon review of the evidence 
of record if VA determines that it is necessary to decide the 
claim. 38 C.F.R. § 3.159(c)(4)(i).  As shown below, there is 
sufficient medical evidence to decide the Veteran's claim and 
thus a VA medical examination is not necessary.

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History 

The Veteran asserted in a July 2007 letter that he was 
exposed to chemicals while fighting the Japanese in World War 
II.  He stated that the smell from the dead Japanese bodies 
was unbearable and that chemicals were sprayed over the 
bodies.  The Veteran reported that his primary doctor 
referred him to a Dr. L about a dropped foot.  The Veteran 
stated that Dr. L told him that he had severe nerve damage 
caused by a chemical, most likely war related.

The Veteran submitted his claim for service connection for 
peripheral neuropathy of the upper and lower extremities in 
December 2006.  He indicated on the claim form that this 
disability began in the 1990's.

The Veteran's service treatment records, including the 
January 1946 discharge examination report reveal no findings 
or complaints attributable to peripheral neuropathy of the 
upper and lower extremities.  The service treatment records 
and service personnel records do not indicate that the 
Veteran was ever exposed to chemicals.

Private medical records from Dr. L dated in July 1995 
indicate that the Veteran reported a four month history of 
left lower extremity weakness and pain.  The Veteran reported 
no history of recent trauma and denied metabolic conditions 
that would predispose him to entrapment neuropathies.  The 
Veteran was diagnosed with lumbosacral radiculopathy and 
peripheral neuropathy.  Dr. L specifically stated that he did 
not know etiology of the Veteran's peripheral neuropathy.  

VA medical records dated from March 2001 to January 2007 note 
that the Veteran has peripheral neuropathy of unknown 
etiology.



III.  Analysis

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

While the Veteran asserts that his peripheral neuropathy of 
the upper and lower extremities is due to exposure to 
chemicals during service, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the Veteran has stated that Dr. L attributed his 
peripheral neuropathy disability to exposure to chemicals 
during service, a lay person's account of what a medical 
professional purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, 
Dr. L's medical records contradict the Veteran's statement.  
The July 1995 letter from Dr. L states that the cause of the 
Veteran's peripheral neuropathy is unknown.

The Board notes that the 38 C.F.R. § 3.309(e) presumption of 
service connection for certain disabilities for those 
Veteran's exposed to herbicides is not applicable to the 
Veteran.  In this case the record does not show that the 
Veteran was exposed to herbicides during service and since 
the Veteran did not serve in Vietnam he is not presumed to 
have been exposed to herbicides.

Since the Veteran did not develop peripheral neuropathy of 
the upper and lower extremities until more than 45 years 
after discharge from service, the 38 C.F.R. § 3.309(a) 
presumption of service connection for other organic diseases 
of the nervous system, when such a chronic disease develops 
within a year of discharge from service, is not applicable to 
the Veteran.

In this case there is no verification that the Veteran was 
ever exposed to any chemicals during service.  Even if he had 
been exposed to chemicals during service, the fact remains 
that there is no medical evidence indicating that the 
Veteran's current peripheral neuropathy is related to 
chemical exposure.  

Since the Veteran did not develop peripheral neuropathy of 
the upper and lower extremities until more than 45 years 
after discharge from service, and since there is no medical 
evidence linking the Veteran's current peripheral neuropathy 
disability to service, service connection for neuropathy of 
the upper and lower extremities as a result of exposure to 
chemicals is not warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for neuropathy of the upper and lower 
extremities as a result of exposure to chemicals is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


